Case 19-32339   Doc 18   Filed 11/27/19 Entered 12/02/19 10:18:59   Desc Main
                           Document     Page 1 of 9
Case 19-32339   Doc 18   Filed 11/27/19 Entered 12/02/19 10:18:59   Desc Main
                           Document     Page 2 of 9
Case 19-32339   Doc 18   Filed 11/27/19 Entered 12/02/19 10:18:59   Desc Main
                           Document     Page 3 of 9
Case 19-32339   Doc 18   Filed 11/27/19 Entered 12/02/19 10:18:59   Desc Main
                           Document     Page 4 of 9
Case 19-32339   Doc 18   Filed 11/27/19 Entered 12/02/19 10:18:59   Desc Main
                           Document     Page 5 of 9
Case 19-32339   Doc 18   Filed 11/27/19 Entered 12/02/19 10:18:59   Desc Main
                           Document     Page 6 of 9
Case 19-32339   Doc 18   Filed 11/27/19 Entered 12/02/19 10:18:59   Desc Main
                           Document     Page 7 of 9
Case 19-32339   Doc 18   Filed 11/27/19 Entered 12/02/19 10:18:59   Desc Main
                           Document     Page 8 of 9
Case 19-32339   Doc 18   Filed 11/27/19 Entered 12/02/19 10:18:59   Desc Main
                           Document     Page 9 of 9
